 

 

Exhibit 10.1

SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Seventh Amendment”
or this “Amendment”) is entered into as of May 6, 2015, by and among HERCULES
FUNDING II LLC, a Delaware limited liability company (“Borrower”), the lenders
identified on the signature page hereof (such lenders, together with their
respective successors and assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), and WELLS FARGO CAPITAL
FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC, a Delaware limited
liability company, as the arranger and administrative agent for the Lenders (in
such capacity, “Agent”), with reference to the following facts, which shall be
construed as part of this Seventh Amendment:

RECITALS

A.Borrower, Lenders and Agent have entered into that certain Loan and Security
Agreement dated as of August 25, 2008, as amended by that certain First
Amendment to Loan and Security Agreement dated as of April 30, 2009, that
certain Second Amendment to Loan and Security Agreement dated as of June 20,
2011,  that certain Third Amendment to Loan and Security Agreement dated as of
August 1, 2012, that certain Fourth Amendment to Loan and Security Agreement
dated as of December 17, 2012, that certain Fifth Amendment to Loan and Security
Agreement dated as of August 8, 2014, and that certain Sixth Amendment to Loan
and Security Agreement dated as of February 6, 2015  (as amended or modified
from time to time, the “Loan Agreement”), pursuant to which Lenders and Agent
are providing financial accommodations to or for the benefit of Borrower upon
the terms and conditions contained therein.  Unless otherwise defined herein,
capitalized terms or matters of construction defined or established in the Loan
Agreement shall be applied herein as defined or established therein.

B.As of the date hereof, Wells Fargo Capital Finance, LLC is the sole Lender
under the Loan Agreement.

C.Borrower has requested that Lenders and Agent agree to amend certain
provisions of the Loan Agreement, and Lenders and Agent are willing to do so to
the extent provided in, and subject to the terms and conditions of, this Seventh
Amendment.

 

AGREEMENT

NOW, THEREFORE, in consideration of the continued performance by Borrower of its
promises and obligations under the Loan Agreement and the other Loan Documents,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower, Lenders and Agent hereby agree as
follows:

1.Ratification of Existing Loan Documents.  Each of the parties acknowledges,
confirms, and ratifies the provisions of the Loan Agreement and the other Loan
Documents, which shall be unmodified and shall continue to be in full force and
effect in accordance with their terms except as expressly provided under this
Seventh Amendment.

2.Amendments to the Loan Agreement.  The Loan Agreement is hereby amended as
follows:

2.1Addition of New Definitions.  Section 1.1 of the Loan Agreement is amended by
adding in appropriate alphabetical order the following new definitions:

“Seventh Amendment” means the Seventh Amendment to Loan and Security Agreement,
dated as of May 6, 2015, by and among Lenders, Agent and Borrower.

2.2Amendment to Definition of LIBOR Rate Margin.  Section 1.1 of the Loan
Agreement is amended by deleting the existing definition of the term “LIBOR Rate
Margin” and replacing it with the following amended and restated version
thereof:

- 1 -

--------------------------------------------------------------------------------

 

 

“LIBOR Rate Margin” means three and one-quarter percent (3.25%).

2.3Amendment to Interest Rates.  Section 2.5 of the Loan Agreement is amended by
deleting the existing text of Section 2.5(a) and replacing it with the following
amended and restated version thereof:

(a)Interest Rates.  Except as provided in Section 2.5(b) below, all Obligations
(except for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof as
follows:

(i)if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal to
(A) the LIBOR Rate plus (B) the LIBOR Rate Margin, and

(ii)otherwise, at a per annum rate equal to (A) the Base Rate plus (B) the Base
Rate Margin.

3.Conditions Precedent.  Notwithstanding any other provision of this Seventh
Amendment, this Seventh Amendment shall be of no force or effect, and Lenders
and Agent shall not have any obligations hereunder, unless and until each of the
following conditions have been satisfied:

3.1Receipt of Executed Seventh Amendment.  Agent shall have received this
Seventh Amendment, duly executed by Borrower, each Lender, and Agent; and

3.2No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing.

4.Representations and Warranties regarding Loan Agreement.  Borrower hereby
represents and warrants that the representations and warranties contained in the
Loan Agreement were true and correct in all material respects when made and,
except to the extent that (a) a particular representation or warranty by its
terms expressly applies only to an earlier date, or (b) Borrower has previously
advised Agent in writing as contemplated under the Loan Agreement, are true and
correct in all material respects as of the date hereof.  Borrower hereby further
represents and warrants that no event has occurred and is continuing, or would
result from the transactions contemplated under this Seventh Amendment, that
constitutes or would constitute a Default or an Event of Default.

5.Miscellaneous.

5.1Headings.  The various headings of this Seventh Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Seventh Amendment or any provisions hereof.

5.2Counterparts.  This Seventh Amendment may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which together shall be deemed to be one and the same instrument.  Delivery
of an executed counterpart of a signature page to this Seventh Amendment by
either (i) facsimile transmission or (ii) electronic transmission in either
Tagged Image Format Files (TIFF) or Portable Document Format (PDF), shall be
effective as delivery of a manually executed counterpart thereof.

5.3Interpretation.  No provision of this Seventh Amendment shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party’s having or
being deemed to have structured, drafted or dictated such provision.

5.4Complete Agreement.  This Seventh Amendment constitutes the complete
agreement between the parties with respect to the subject matter hereof, and
supersedes any prior written or oral agreements, writings, communications or
understandings of the parties with respect thereto.

- 2 -

--------------------------------------------------------------------------------

 

 

5.5GOVERNING LAW.  THIS SEVENTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICT OF LAWS.

5.6Effect.  Upon the effectiveness of this Seventh Amendment, each reference in
the Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby and
each reference in the other Loan Documents to the Loan Agreement, “thereunder,”
“thereof,” or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby.

5.7Conflict of Terms.  In the event of any inconsistency between the provisions
of this Seventh Amendment and any provision of the Loan Agreement, the terms and
provisions of this Seventh Amendment shall govern and control.

5.8No Novation or Waiver.  Except as specifically set forth in this Seventh
Amendment, the execution, delivery and effectiveness of this Seventh Amendment
shall not (a) limit, impair, constitute a waiver by, or otherwise affect any
right, power or remedy of, Agent or Lenders under the Loan Agreement or any
other Loan Document, (b) constitute a waiver of any provision in the Loan
Agreement or in any of the other Loan Documents or of any Default or Event of
Default that may have occurred and be continuing, or (c) alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Agreement or in any of the other Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment to
Loan and Security Agreement as of the day and year first above written.

 

 

HERCULES FUNDING II LLC,

a Delaware limited liability company, as Borrower

 

 

 

 

 

 

By:

/s/ Jessica Baron

 

 

Name:

Jessica Baron

 

 

Title:

Chief Financial Officer

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC,

formerly known as Wells Fargo Foothill, LLC,

a Delaware limited liability company,

as Agent and a Lender

 

 

 

 

 

 

By:

/s/ Aharon Tarnavsky

 

 

Name:

Aharon Tarnavsky

 

 

Title:

Vice President

 

 

- 3 -